Title: To James Madison from Samuel Latham Mitchill, 15 January 1803 (Abstract)
From: Mitchill, Samuel Latham
To: Madison, James


15 January 1803. “The writer of the inclosed letter is a Native of Lausanne in Switzerland and now a respectable Merchant in New York, under the firm of Rossier & Roulet. He is indeed a most excellent & amiable Man,… tho I know nothing of Mr. Currey whom he recommends for a Consul at Fayal.”
 

   
   RC and enclosure (DLC). RC 1 p. Enclosure is John S. Roulet’s 11 Jan. letter to Mitchill (2 pp.; in French; docketed by JM) recommending Albert M. Curry, an American resident in Fayal, who had rendered assistance to American captains trading with the island. Roulet noted that Curry’s brother-in-law, James Allen, a merchant at Madeira, also recommended him for consul should an opening occur.


